        Case 1:19-cv-05984-AT-SLC Document 66 Filed 09/08/20 Page 1 of 3


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
WELBY ACCELY,

                              Plaintiff,

       -v-
                                                         CIVIL ACTION NO.: 19 Civ. 5984 (AT) (SLC)
CONSOLIDATED EDISON CO. OF NEW YORK, INC.,
ANDY FEEHAN, DARREN BRINDISI, and THERESA
                                                                           ORDER
KOHN,

                              Defendants.


SARAH L. CAVE, United States Magistrate Judge.

       Pursuant to the discovery conference held today, September 8, 2020, the Court orders as

follows:

       Plaintiff’s request for sanctions in the form of his attorneys’ fees associated with the

cancelled, and later rescheduled, deposition of Defendant Brindisi is DENIED. (ECF No. 58).

       The “court has broad discretion to determine the type of sanction to impose upon a party,

based on all the facts of the case.” Scantibodies Lab., Inc. v. Church & Dwight Co., 14 Civ. 2275

(JGK) (DF), 2016 WL 11271874, at *18 (S.D.N.Y. Nov. 4, 2016) adopted by, 2017 WL 605303

(S.D.N.Y. Feb. 15, 2017) (internal citations omitted).

       Within the Second Circuit, when determining whether to impose sanctions, a district

court considers four non-exhaustive and non-exclusive factors: “(1) the willfulness of the

noncompliant party or the reason for noncompliance; (2) the efficacy of lesser sanctions; (3) the

duration of the period of noncompliance, and (4) whether the non-compliant party had been

warned of the consequences of noncompliance.” S. New England Tel. Co. v. Glob. NAPs Inc., 624

F.3d 123, 144 (2d Cir. 2010). The court may also consider the full record in the case and any

prejudice to the moving party. Syntel Sterling Best Shores Mauritius Ltd., 328 F.R.D. at 120.
       Case 1:19-cv-05984-AT-SLC Document 66 Filed 09/08/20 Page 2 of 3

       Here, Plaintiff has not demonstrated that sanctions are warranted. Defendant Brindisi

cancelled the virtual continuation of his deposition due to his ill health on the scheduled date.

Mr. Brindisi’s counsel informed Plaintiff as soon as she knew that Mr. Brindisi’s deposition could

not proceed, within about 15 minutes after its scheduled start time, and his deposition was

quickly rescheduled. These circumstances do not reflect a pattern of misbehavior, and the Court

has not previously admonished the parties for noncompliance with deadlines. While the last-

minute cancellation was undoubtedly inconvenient, Plaintiff was not prejudiced, and the

cancellation does not merit monetary sanctions. Accordingly, Plaintiff’s request for sanctions in

the form of attorneys’ fees in the amount of $550 is DENIED. The Court’s ruling does not impact

Defendants’ agreement to reimburse Plaintiff for the court reporter’s costs for the cancelled

deposition.

       Also before the Court is Defendants’ alleged outstanding responses to Plaintiff’s

document requests, outlined in Plaintiff’s letter dated August 17, 2020. (ECF No. 63-3). To the

extent Plaintiff requests that the Court order Defendants to produce the discovery outlined in

categories one through eleven of ECF No. 63-3, Plaintiff’s request is DENIED as untimely, given

that the deadline for service of document requests was January 6, 2020. (Id. at 1; ECF No. 31

at 2). As discussed during the conference, however, to the extent that Mr. Brindisi has testified

or does testify concerning specifically-identifiable, individual documents that have not yet been

produced, Plaintiff may make a supplemental request for those particular documents.

       Finally, the parties are encouraged to continue to meet and confer to schedule the two

remaining non-party depositions before the close of fact discovery on September 30, 2020. If

the parties are not able to schedule those two depositions before that date, they may request a

limited extension of time to complete them.



                                                2
         Case 1:19-cv-05984-AT-SLC Document 66 Filed 09/08/20 Page 3 of 3




Dated:        New York, New York
              September 8, 2020

                                            SO ORDERED



                                            _________________________
                                            SARAH L. CAVE
                                            United States Magistrate Judge




                                        3
